Title: To George Washington from Elias Dayton, 7 April 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Chatham April 7th 1781
                        
                        Your letter of the fourth with the annexed duplicate came safe to hand—The original was no doubt taken into
                            New York, as I see by the papers, that the post was carried there.
                        On recollection, your Excellency will remember a plan suggested at Morris town in December last which I was
                            desired to execute. Lieut. McMichael who was the person in view I have ordered to be taken from a flag of truce, granted
                            by Capt. Ward, as a deserter from my Regiment; for which I have a precedent, ’tho I would wish to have your Excellency’s
                            opinion upon the propriety of the measure, which will be very necessary if for any reason your Excellency should not
                            approve of my intentions with respect to McMichael. He seems to agree very heartily to engage in our service and assures me
                            that he has it greatly in his power to serve us; how far he is sincere, a trial only can evince. He has intrigue,
                            firmness, understanding and ev’ry other requisite to answer every expectation. I have proposed to suffer him to make his
                            escape, which I shall do as soon as I receive your Excellency’s approbation. I would request to know what rewards may be
                            promised him if he proves faithful and to have some directions which I may communicate to him, about what he is to
                            undertake. I am with the greatest respect your Excellency most Humble servant
                        
                            Elias Dayton
                        
                    